Citation Nr: 1746526	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  10-49 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, to include glaucoma, and to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to an initial rating in excess of ten percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus.

4.  Entitlement to an initial rating in excess of ten percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 8, 2008, and in excess of 50 percent thereafter.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and Saint Louis, Missouri.  Jurisdiction now resides at the RO in Winston-Salem, North Carolina (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files.  Some relevant treatment records are located in the Content Legacy Manager.  All records are now in these electronic systems.

In his November 2010 substantive appeal, the Veteran requested a Board hearing the local VA office.  A hearing was scheduled for December 2013, and the Veteran failed to appear at the scheduled hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In August 2015, the Board remanded the appeal for further development.  That development has been completed, and the appeal has been returned to the Board for further adjudication.

In a November 2016 rating decision, the AOJ granted service connection for peripheral neuropathy of the right lower extremity associated with diabetes mellitus effective June 13, 2016.  The Board considers this issue to be part of the claim for an increased rating for diabetes mellitus and has listed it on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that a claim is not necessarily limited in scope to a single or particular diagnosis and should be construed "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed processing that claim").  

Although one of the Veteran's claims was limited to the question of entitlement to service connection for glaucoma, the medical evidence reflects diagnoses of other eye disorders, including cataracts.  See, e.g., November 2009 VA Treatment Records.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for a bilateral eye disorder.  See Clemons, 23 Vet. App. at 5.

The issues of entitlement to service connection for a bilateral eye disorder, to include glaucoma and to include as secondary to service-connected diabetes mellitus, and an increased rating for PTSD are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has not been manifested by a medical need to regulate activities.

2.  The Veteran has not demonstrated moderate incomplete sciatic nerve paralysis in his right and left lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).

2.  The criteria for a rating in excess of ten percent for sciatic nerve paralysis in the right lower extremity and in excess of ten percent for sciatic nerve paralysis in the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.124a, DCs 8520, 8720 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing an appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.


Analysis: Diabetes Mellitus and Neuropathy of the Lower Extremities

The Veteran seeks a rating in excess of 20 percent for service-connected diabetes mellitus.  The Veteran is also service-connected for peripheral neuropathy of both lower extremities related to diabetes mellitus, rated as 10 percent disabling for each extremity.

For diabetes mellitus requiring insulin or an oral hypoglycemic agent and a restricted diet, a 20 percent rating is warranted.  For diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, a 40 percent rating is warranted.  For diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, a 60 percent rating is warranted.  38 C.F.R. § 4.119, DC 7913.  

Regulation of activities is defined as the "avoidance of strenuous occupational and recreational activities."  Id.   Medical evidence is required to show that strenuous occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Note 1 to DC 7913 instructs that compensable complications of diabetes mellitus are to be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, DC 7913, Note 1.

The Veteran's peripheral neuropathy of the left lower extremity is rated under the provisions of 38 C.F.R. § 4.124a, DC 8720; his peripheral neuropathy of the right lower extremity is rated under the provisions of 38 C.F.R. § 4.124a, DC 8520.

A neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  38 C.F.R. §§ 4.120-4.124a.  Under DCs 8520 and 8720, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; and moderately severe incomplete paralysis warrants a 40 percent rating.  38 C.F.R. § 4.124a. 

Descriptive words, such as "slight," "moderate" and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

VA's Adjudication Procedures Manual (M21-1) provides further guidance:

In cases where a peripheral nerve disability is only manifested by sensory impairment, 38 CFR 4.124a directs decision makers to assign the evaluation corresponding with the mild or at most the moderate degree of impairment.  M21-1, Chapter III.iv.4.G.4.b.  

The mild level of evaluation includes sensory symptoms which are recurrent but not continuous; assigned a lower medical grade reflecting less impairment; and/or affecting a smaller area in the nerve distribution.  The moderate level of evaluation includes sensory symptoms which are continuous; assigned a higher medical grade reflecting greater impairment; and/or affecting a larger area in the nerve distribution.  Id.

Additionally, the M21-1 provides the following guidelines for assessing the level of incomplete paralysis for upper and lower peripheral nerves:

      Degree of Incomplete Paralysis
 	Description
      Mild
* As this is the lowest level of evaluation for each nerve, this is the default assigned based on the symptoms, however slight, as long as they were sufficient to support a diagnosis of the peripheral nerve impairment for SC purposes.
* In general look for a disability limited to sensory deficits that are lower graded, less persistent, or affecting a small area.
* A very minimal reflex or motor abnormality potentially could also be consistent with mild incomplete paralysis.

      Moderate
* Moderate is the maximum evaluation reserved for the most significant cases of sensory-only impairment (38 CFR 4.124a). 
o Symptoms will likely be described by the claimants and medically graded as significantly disabling.
o In such cases a larger area in the nerve distribution may be affected by sensory symptoms.
* Other sign/symptom combinations that may fall into the moderate category include
o combinations of significant sensory changes and reflex or motor changes of a lower degree, or
o motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.
* Moderate is also the maximum evaluation that can be assigned for
o neuritis not characterized by organic changes referred to in 38 CFR 4.123 , or
o neuralgia characterized usually by a dull and intermittent pain in the distribution of a nerve (38 CFR 4.124).

 	Moderately Severe
	
* The moderately severe evaluation level is only applicable for involvement of the sciatic nerve.
* This is the maximum rating for sciatic nerve neuritis not characterized by the organic changes specified in 38 CFR 4.123.
*  Motor and/or reflex impairment (for example, weakness or diminished or hyperactive reflexes) at a grade reflecting a high level of limitation or disability is expected. 
* Atrophy may be present.  However, for marked muscular atrophy see the criteria for a severe evaluation under 38 CFR 4.124a, DC 8520.

      Severe
* In general, expect motor and/or reflex impairment (for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability. 
* Trophic changes may be seen in severe longstanding neuropathy cases.
* For the sciatic nerve (38 CFR 4.124a, DC 8520) marked muscular atrophy is expected.
* Even though severe incomplete paralysis cases should show findings substantially less than representative findings for complete impairment of the nerve, the disability picture for severe incomplete paralysis may contain signs/symptoms resembling some of those expected in cases of complete paralysis of the nerve.
* Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain should be rated as high as severe incomplete paralysis of the nerve (38 CFR 4.123).  See M21-1, Chapter III.iv.4.G.4.b.  

According to July 2008 private medical records, the Veteran was admitted to a hospital after experiencing weakness, tiredness, and dizziness.  At that time, he was diagnosed with hyperosmolar nonketotic diabetic state.  He received IV fluid resuscitation and "gentle insulin."  

A September 2008 statement from a VA physician indicated that the Veteran's diabetes mellitus was well-regulated with insulin.  The physician also checked a box indicating the following: 

The veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

However, October 2008 private medical records indicate that the Veteran's treatment for diabetes mellitus included medication, diet, and exercise.  By November 2008, VA treatment records reflect that the Veteran had enrolled in the MOVE program, a VA weight management program that includes an exercise component.  

January 2009 VA treatment records indicate that a review of the Veteran's medical chart by health care professionals did not include any mention of ketoacidosis or recurrent hypoglycemia.

During a February 2009 VA examination, the Veteran reported that he had a ketoacidosis or hypoglycemic reaction that required a visit to a diabetic health care provider, and he describes tingling and numbness in the fingers, toes, arms, and legs.  The examiner diagnosed diabetes mellitus, and, upon examination, noted normal neurological functioning of the upper extremities and lower right extremity.  The Veteran did, however, demonstrate "findings of diminished sensory to light touch" in the medial left foot.  The examiner noted that "[a]ll medical records submitted were reviewed," and noted the diabetes mellitus was treated with medication and a strict diet.  The examiner also diagnosed peripheral neuropathy of the left lower extremity due to diabetes mellitus.  Finally, the examiner determined that Veteran's report of tingling and numbness in the fingers, arms, and right leg and toes was not significant as the objective neurological test was normal in these areas.

In his September 2009 notice of disagreement, the Veteran indicated that his diabetes mellitus had gotten worse, and in June 2016, the Veteran underwent an additional VA examination.  The examiner conducted an in-person examination and reviewed the Veteran's claims file.  The examiner indicated that diabetes mellitus was managed by an oral hypoglycemic agent and a restricted diet, but that regulation of activities was not required.  The examiner also noted no hospitalizations for ketoacidosis or hypoglycemic reactions in the past year, and less than two visits per month to a diabetic health care provider for ketoacidosis or hypoglycemic reactions.

The June 2016 VA examiner also diagnosed the Veteran with diabetic peripheral neuropathy of both lower extremities.  The Veteran reported numbness, tingling, and burning sensations in his feet.  Upon examination, the Veteran demonstrated no constant or intermittent pain in his lower extremities, but did demonstrate mild numbness and paresthesias and/or dysesthesias.  He also demonstrated normal strength in right and left knee extension and flexion, and right and left ankle plantar flexion and dorsiflexion.  Deep tendon reflexes of the right and left knees and ankles were normal.  Light touch testing results were normal in the left and right ankle and lower leg, but were decreased in the left and right foot and toes.  Vibration sensation was also decreased in the left and right lower extremities, but the Veteran did not have muscle atrophy.  The examiner evaluated the Veteran with mild, incomplete paralysis of the left and right sciatic nerve due to diabetic peripheral neuropathy.  

Additional VA treatment records reflect no assisted hypoglycemic events and treatment of diabetes mellitus with medication, diet, and exercise.  See, e.g., July 2016 VA Treatment Records. 

The Veteran has reported that he had a ketoacidosis or hypoglycemic reaction that required a visit to a diabetic health care provider, and he describes tingling and numbness in the fingers, toes, arms, and legs.  See September 2009 VA Examination.  The Veteran is competent to report experiencing symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the record contains no evidence that the Veteran has the medical training necessary to diagnose or determine that he had a ketoacidosis or hypoglycemic reaction.  In this case, the claims file reflects only one hospitalization for diabetes, and those records specifically indicate a nonketotic diabetic state.  See July 2008 Private Medical Records.  Additional VA treatment records and VA examiners have noted no ketoacidosis or hypoglycemic reactions.  Finally, neurological examinations have been normal regarding the Veteran's fingers and arms.  See February 2009 and June 2016 VA Examinations.  Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the more general lay assertions of the Veteran.

The weight of the evidence is against finding entitlement to a rating in excess of 20 percent for diabetes mellitus.  One September 2008 statement form a VA physician, indicating that diabetes mellitus was well-regulated with insulin, included a check mark in a box that stated diabetes mellitus required regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The file however, contains no other evidence of ketoacidosis or hypoglycemic reactions.  The only hospitalization on record specifically indicates that the Veteran was in a nonketotic diabetic state.  See July 2008 Private Medical Records.  Health care providers and VA examiners reviewed the Veteran's medical records and found no episodes of ketoacidosis or hypoglycemic reactions.  See January 2009 VA Treatment Records; February 2009 and June 2016 VA Examinations.  Additionally, medical records reflect that exercise is encouraged to treat the Veteran's diabetes mellitus, and there is no evidence of any regulation of activities.  See, e.g., October 2008 Private Medical Records; November 2008 and July 2016 VA Treatment Records; February 2009 and June 2016 VA Examinations.

In the absence of medical evidence showing that strenuous occupational and recreational activities have been restricted, a rating in excess of 20 percent for diabetes mellitus is not warranted.

Additionally, the weight of the evidence is against finding entitlement to a rating in excess of ten percent for peripheral neuropathy of the left lower extremity, and against finding entitlement to a rating in excess of ten percent for peripheral neuropathy of the right lower extremity.  The June 2016 VA examination found mild numbness, mild paresthesias and/or dysesthesias, and decreased vibration sensation in the bilateral lower extremities; along with decreased light touch testing in the bilateral feet and toes.  A series of other tests, including range of motion, were all normal in the lower extremities.  These findings are most comparable to a mild rating for neuropathy of the left and right lower extremities, for symptoms that are sufficient to support a diagnosis of the peripheral but are lower graded, less persistent, or affecting a small area; and reflect a very minimal reflex or motor abnormality that could also be consistent with mild incomplete paralysis.  In fact, the June 2016 VA examiner diagnosis was mild incomplete paralysis of the left and right lower extremities.  The Board also cannot factually ascertain from the lay and medical evidence of record whether the Veteran's right lower extremity neuropathy manifested to a compensable degree prior to the date of VA examination on June 13, 2016.  In this respect, probative medical evidence reflects that right lower extremity radiculopathy was not present on VA examination in 2009 and, while the Veteran alleged a worsening of diabetes thereafter, the Board cannot determine with any reasonable certainty a date when right lower extremity radiculopathy manifested prior to the date of the June 2016 VA examination.

In the absence of medical evidence reflecting moderate impairment, including symptoms described by the claimants and medically graded as significantly disabling and affecting a larger area in the nerve distribution; or combinations of significant sensory changes and reflex or motor changes of a lower degree; or motor and/or reflex impairments graded as medically moderate, a rating in excess of ten percent for each lower extremity is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to a rating in excess of ten percent for sciatic nerve paralysis of the right lower extremity is denied.

 Entitlement to a rating in excess of ten percent for sciatic nerve paralysis of the left lower extremity is denied.



REMAND

The Veteran seeks entitlement to service connection for a bilateral eye disorder, to include glaucoma, and to include as secondary to service-connected diabetes mellitus.  In 2003, VA treatment records reflect that he was treated for glaucoma by a private doctor at an eye clinic in Wilson, North Carolina.  See, e.g., July 2003 VA Treatment Records.  Those treatment records do not appear to be part of the claims file.  On remand, the AOJ should attempt to obtain these records.
Further, Legacy Content Manager contains two versions of a July 2016 VA examination by the same examiner.  The information for the first was entered in August 2016, and indicates that glaucoma "is at least as likely as not" incurred or caused by service.  A second was entered in November 2016, and indicates that glaucoma "is LESS LIKELY than not" (capitals in original) incurred or caused by service.  Additionally, the July 2016 VA examination does not address whether the Veteran's diagnosed glaucoma is related to his exposure to herbicides in the Republic of Vietnam.  The Board therefore finds the opinion to be inadequate for adjudication purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, the Veteran was treated for a right eye sty in service, and now has a current diagnosis of cataracts.  See April 1970 Service Treatment Records; November 2009 VA Treatment Records.  The July 2016 VA examination did not address the Veteran's diagnosis of cataracts, or any other eye disorders.  A VA examination is needed to address any diagnosed eye disorders other than glaucoma.  See Clemons, 23 Vet. App. at 5; McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

The Veteran also seeks entitlement to a rating in excess of 30 percent for PTSD prior to July 8, 2008, and in excess of 50 percent thereafter.  Prior to July 8, 2008, the record contains conflicting medical evidence regarding the severity of the Veteran's PTSD symptoms.  Private medical records indicate severe PTSD symptoms with GAF scores from 30 to 33.  See, e.g., March 2005 and February 2006 Private Medical Records.  In contrast, VA treatment records reflect mild-to moderate PTSD symptoms with GAF scores from 70 to 80 during the same time period.  See, e.g., May 2004 and August 2006 VA Treatment Records.  On remand, VA should obtain an addendum medical opinion reconciling this contrast.

Additionally, a May 2016 VA examination determined that the Veteran was "malingering," and could not provide current symptoms and severity of his PTSD.  The May 2016 VA examination also did not address any private medical records, or current VA treatment records reflecting serious PTSD symptoms and GAF scores of 45.  See, e.g., August 2012 VA Treatment Records.  The Board finds the May 2016 VA examination to be insufficient for rating purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The claim for TDIU is inextricably intertwined with the claims for entitlement to service connection for a bilateral eye disorder, and an increased rating for PTSD.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, a remand for further consideration of TDIU is also warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since November 2016.

2.  With the help of the Veteran as necessary, attempt to obtain private medical records from Dr. C at the eye clinic in Wilson, North Carolina, for treatment of glaucoma in 2003 and prior to 2003.  All attempts to obtain such records should be documented in the claims file.

3.  After any additional documents are obtained and associated with the electronic claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed eye disorders.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the examiner should provide an answer for the following questions:

(a)  Is it at least as likely as not (50 percent or greater possibility) that any currently diagnosed glaucoma had its onset in service or is etiologically related to or aggravated by service, to include due to exposure to herbicide?  The examiner should note that, for rating purposes, the Veteran's exposure to herbicides is conceded.  Further, the examiner should specifically address the following:

* The conflicting opinions of the July 2016 VA examiner contained in the examiner notes entered in August 2016 and November 2016; and

* the Veteran's January 1987 claim that his glaucoma developed from photophobia

(b)  Is it at least as likely as not (50 percent or greater possibility) that the Veteran's service-connected diabetes mellitus aggravated (i.e., caused an increase in severity of) the Veteran's glaucoma?  The examiner must address the medical literature from www.diabetes.org referenced in the July 2015 representative statement connecting diabetes mellitus to glaucoma.

(c)  Is it at least as likely as not (50 percent or greater possibility) that any currently diagnosed eye disorder other than glaucoma had its onset in service or is etiologically related to or aggravated by service, to include due to exposure to herbicide?  

(d)  Is it at least as likely as not (50 percent or greater possibility) that the Veteran's service-connected diabetes mellitus aggravated (i.e., caused an increase in severity of) any diagnosed eye disorder other than glaucoma?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left knee arthritis (i.e., a baseline) before onset of the aggravation.

For questions (c) and (d), the examiner must address the following:

* Service treatment records indicating treatment for eye problems, including treatment for a sty in the right eye (see February 1969, September 1969, and April 1970 Service Treatment Records);

* The Veteran's report of eye trouble on his January 1971 separation report of medical history and his May 2008 statement that he wears dark glasses for eye protection;

* the July 2009 VA examination diagnosing a refractive error; and

* November 2009 VA treatment records reflecting a diagnosis of cataracts.

4.  Schedule the Veteran for a VA examination with an examiner other than the May 2016 examiner to determine the current nature and severity of his PTSD.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  The examiner must provide a complete explanation for any opinion offered, and must specifically address VA treatment records since July 8, 2008, indicating severe PTSD symptoms.  See, e.g., August 2012 VA Treatment Records.

The examiner should provide a full multi-axial diagnosis for the Veteran's PTSD.  All signs and symptoms of psychiatric disability should be reported in detail.  The examiner should describe the impact of the Veteran's psychiatric disability on his occupational and social functioning, and should discuss the impact it has on his activities of daily living, including the overall functional impact.

Additionally, the examiner should reconcile conflicting medical treatment records regarding the severity of the Veteran's PTSD prior to July 8, 2008.  Specifically, the examiner must address private medical records reflecting severe PTSD symptoms and VA treatment records reflecting mild-to-moderate PTSD symptoms.  See, e.g., March 2005 and February 2006 Private Medical Records; May 2004 and August 2006 VA Treatment Records.

5.  After completing the actions detailed above, readjudicate the claims remaining on appeal, and readjudicate the claim for TDIU.  If an additional examination is needed to adjudicate the TDIU claim, such examination should be scheduled.  If the benefits are not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


